Citation Nr: 0804214	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-27 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.  

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  His service-connected disabilities 
include a low back disorder rated as 40 percent disabling, a 
left knee disorder, rated as 30 percent disabling and a right 
ankle disorder, rated as 20 percent disabling.  (An 
appendectomy scar is rated 0 percent.)  In combination his 
service-connected disabilities are rated as 70 percent 
disabling.  The veteran last worked in 1990.  

The RO denied the veteran's claim because they found that his 
unemployability was due to non-service connected 
disabilities.  While the veteran's non-service connected 
disorder are indeed numerous and severe there is no medical 
opinion of record which addresses whether the service-
connected disabilities alone cause the veteran to be 
unemployable.  While a VA examination of the veteran's joints 
was conducted in January 2003 no opinion as to the effect of 
the veteran's service-connected disabilities on his 
employability appears in the report of that examination.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Friscia v. Brown, 7 Vet. 
App. 294 (1994) clearly instructed that  BVA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work in such cases 
as this.  

In addition the veteran submitted a July 2005 a questionnaire 
signed by his Primary Care Practical Nurse indicating his 
service-connected disabilities were sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since 2002 for his 
service-connected disabilities.  VA 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  The veteran should be afforded a VA 
examination by a physician.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The VA physician is asked 
to answer the following question:

Is it at least as likely as not (50 
percent probability) that the veteran's 
service-connected disabilities alone 
(i.e., his low back disorder, left knee 
disorder, and right ankle disorder), 
cause the veteran to be unemployable?

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



